Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-16 allowed.
            The following is an examiner’s statement of reasons for allowance: 
     Applicant’s arguments, see pages 5-7 of the response, filed 06/16/2022, with respect to the rejection(s) of claims 1-5 and 11-16 under 35 U.S.C. § 102(a)(1) as anticipated by Naguib- Sant (US 8,821,215)/the rejection(s) of claims 7 and 17-20 under 35 U.S.C. § 103 as obvious over Naguib-Sant and further in view of Lan (US 2015/0380263)(particularly the argument that Lan fails to teach or suggest a first polymer having the characteristics recited in amended claim 1 (MW, lactam ring) and a second polymer having the claimed characteristics  (MW, lactam ring) with the recited ratio “(W1/W2) is 1/15 or more and 15/1 or less.” because Lan only discloses VP/Vac ratios within a copolymer ( paragraphs 0069, 0072-0073) has been fully considered and is persuasive. The rejection(s) of claims 1-5, 7-20, as set forth in the office action dated 3/16/2022 has been withdrawn. 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713